FARMER, Judge.
The former husband appeals an order granting his former wife’s petition for modification of child support. The petition had followed close on the heels of a previous such application. Eleven months earlier, the court had denied a similar petition for modification, finding no significant change in the circumstances of the parties. We reverse.
Although there was some evidence at the hearing on the later petition showing an increased need, that finding alone will not support a petition for modification; there must also be evidence of an ability to pay the increase sought before modification is appropriate. This case is indistinguishable from Douglass v. Rigg, 525 So.2d 494 (Fla. 4th DCA1988), where we reversed an increase that lacked evidence of the payor’s ability to shoulder the increase sought. See also Huff v. Huff, 556 So.2d 537 (Fla. 4th DCA1990). Here, there was no evidence of any ability to pay any increase in child support.
We therefore reverse the trial court’s decision and remand with directions to enter an order denying former wife’s petition for modification.
REVERSED AND REMANDED WITH DIRECTIONS.
GLICKSTEIN, C.J., and WARNER, J., concur.